Plaintiffs in error have filed petition for rehearing, and urge as the grounds therefor that the court erred in assuming in the opinion filed herein that the decree of sale embraced the franchise and tools; and, second, because the court in its judgment directed the sale of the franchise in contravention of section 1357, Rev. Laws 1910. Upon first proposition we have carefully examined the record, and find that the mortgages and deeds of trust sued on in this case by specific terms covered the franchise of the plaintiff in error Oklahoma Union Traction Company, and that the judgment foreclosing the lien upon the mortgaged property undertook to follow the language of the mortgage and deed of trust in the foreclosure, and is sufficiently broad to cover all the property of every character and kind belonging to the Oklahoma Union Traction Company, plaintiff in error, as conveyed in their mortgage and deed of trust including the franchise. Section 1357, Rev. Laws 1910, is as follows: *Page 111 
chise. The corporation may at any time within one year after such sale redeem the franchise by paying or tendering to the purchaser thereof the sum paid therefor, with twelve per cent. interest thereon, but without * * * allowance for the toll which he may in the meantime have received; and upon such payment or tender the franchise and all the rights and privileges thereof revert and belong to the corporation, as if no such sale had been made."
It will be noted that this section is a part of article 11, c. 15, which undertakes to provide a remedy to subject the franchise of a corporation to the payment of an execution debt, and that said article deals only with the mode of procedure in levying an execution upon the franchise of corporations, while in the instant case the plaintiff in error the Oklahoma Union Traction Company had, by specific contract, mortgaged this asset of the corporation; and we are of the opinion that the court in foreclosing said lien under the terms of said mortgage would deal with the asset of the corporation in the manner as other property conveyed in said mortgage and deed of trust, and that this action of the statute would not apply.
Finding no reason for a different conclusion than that reached in the original opinion filed herein, we are convinced that that opinion should be adhered to, and the rehearing denied.
By the Court: It is so ordered.